DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “matching” is unclear since the term can cover any speed, respectively any direction with which the label holder would be able to affix a label onto an item. Thus, as long as the holder is able to affix a label onto an item, this will always be done at a given speed corresponding to a matching speed and in a given direction corresponding to a matching direction.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bowers et al. (US 2016/063770).
	Bowers et al. teach a labeling station, the labeling station comprising:
a labeling member (104-1) including a label holder (250) configured to hold a label to be affixed to the item, the labeling member being configured to move at least the label holder at a matching speed in a matching direction and to affix the label to the item (paragraph 0029); the holder (250) is affixing a label onto an item at a given matching speed and in a given matching direction. 
With respect to claim 2, Bowers et al. teach a matching direction is a first degree of freedom of the labeling member, and wherein the labeling member is configured to move in at least one further degree of freedom for affixing the label (paragraph 0031).
With respect to claim 3, Bowers et al. teach that in the further degree of freedom for affixing the label includes translation along a vertical direction perpendicular to the conveyor (paragraph 0031).
With respect to claim 4, Bowers et al. teach the labeling station comprises a pitch-labeler control computer algorithm to determine the required package pitch by projecting the required vertical position of the label printer-applicator assembly within each label application 
With respect to claim 5, Bowers et al. teach the label holder is configured to affix the label using a contact-less application (e.g. air blast) (paragraph 0029).
With respect to claim 6, Bowers et al. teach that the labeling member is configured to move the label holder to the printing module to pick up the printed label (paragraph 0029).
With respect to claim 7, Bowers et al. teach that the item is configured to move at the conveying speed over a first distance, so that it can affix a label onto an item; while the item is moving at a conveying speed over a first distance, which is dynamically determined depending on the conveyor's speed (paragraph 0002).
Claims 8-11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bowers et al.
Bowers et al. teach a labeling method, the method comprising: 
- obtaining a multi-dimensional representation of the item (paragraph 0026); 
- determining a label target position in the representation (paragraph 0032); and 
- controlling a labeling station to affix the label at the label target position on the item (paragraph 0029).
With respect to claim 9, Bowers et al. teach that the multi-dimensional representation of the item represents the item as a function of at least a longitudinal direction of the conveyor and a transverse direction of the conveyor (paragraphs 0007-0008).

With respect for claim 11, Bowers et al. teach determining of the label target position includes determining a spatial position for the label (paragraphs 0004 and 0020).
Claims 12-21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bowers et al.
Bowers et al. teach a labeling system, the system comprising: 
- an imaging station configured to obtain a multi-dimensional representation of the item (paragraph 0026); 
- a labeling station configured to affix the label at a target position on the item (paragraph 0024); and 
- a control unit configured to determine the target position to be used by the labeling station based on the representation (paragraph 0026).
With respect to claim 13, Bowers et al. teach further including a conveyor unit adapted to form part of the conveyor line (Figure 1).
With respect to claim 14, Bowers et al. teach that the control unit is configured to control at least one conveying speed of the conveyor line to control a spacing between successive items on the conveyor line (paragraph 0027).
With respect for claim 15, Bowers et al. teach that the conveyor line is operable to convey the item to be labeled in a conveying direction at a conveying speed, and the labeling 
With respect to claim 16, Bowers et al. teach a matching direction is a first degree of freedom of the labeling member, and wherein the labeling member is configured to move in at least one further degree of freedom for affixing the label (paragraph 0031).
With respect to claim 17, Bowers et al. teach that in the further degree of freedom for affixing the label includes translation along a vertical direction perpendicular to the conveyor (paragraph 0031).
With respect to claim 18, Bowers et al. teach the labeling station comprises a pitch-labeler control computer algorithm to determine the required package pitch by projecting the required vertical position of the label printer-applicator assembly within each label application subsystem(s); the pitch between packages is controlled by adjusting the speed of conveyers or by use of metering belts which stop and start in order to provide the correct gap (paragraph 0027).
With respect to claim 19, Bowers et al. teach the label holder is configured to affix the label using a contact-less application (e.g. air blast) (paragraph 0029).
With respect to claim 20, Bowers et al. teach that the labeling member is configured to move the label holder to the printing module to pick up the printed label (paragraph 0029).
With respect to claim 21, Bowers et al. teach that the item is configured to move at the conveying speed over a first distance, so that it can affix a label onto an item; while the item is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745